Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Status 
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Claims 1-2, 4-8, 11-12, 14-15 have been examined. Claims 1, 11 have been amended. Claims 3, 9-10 and 13, 16-17 has been previously canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-2, 4-8, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US. 20130060576A1 hereinafter Hamm) in view of Clements et al. (US. 20110166465 hereinafter Clements) and further in view of Macoviak et al. (US. 20140058755 hereinafter Macoviak) 

With respect to claim 1, Hamm teaches a method for providing remote medical consultation and diagnosis, the method comprising:
receiving a patient at a service facility where a secondary healthcare provider is located; providing the patient with an on-site choice to wait to consult with a currently unavailable primary healthcare provider resident at the service facility or to allow the patient to immediately remotely consult from the service facility with a primary healthcare provider at a provider facility remote from the patient using a teleconferencing session between a first teleconferencing station located in the service facility and a second teleconferencing station located in or associated with the provider facility  (576; Para 0037 The patient is presented with a series of questions to produce a list of qualified medical providers to address the unique medical need. The patient selects from the list which includes the option to visit a medical provider in person or via video conference with a physician on-call who is immediately available to see the patient. The patient can choose either “first available” or “specify further.” There are signals to indicate the wait time and there are controls that limit waiting time by minimum and maximum periods. The patient can choose to wait a minimum period, a maximum period, return at a later time, schedule a time with a preferred physician, or redirect to another qualified physician on-call.); and 
in response to the patient selecting to immediately consult with the primary healthcare provider at the provider facility using the teleconferencing session (‘576; Para 0029: provide for systems and methods for enabling telemedicine consultations. For example, one method disclosed herein allows for a patient to identify a desired physician through a database search and immediately establish a rich multimedia consultation session with the physician if the physician is available); 
Clements teaches 
receiving vital sign measurement of the patient from one or more medical devices directly coupled to the first teleconferencing station located in the service facility, the vital sign measurement being automatically recorded into a medical record of the patient (‘465; Para 0031: establishing a communications link in between a remote physician medical service delivery suite and the patient medical service delivery station through a communications network, providing data to display on a first remote physician medical service delivery suite video screen an electronic medical record of the patient, providing data such as vital sign of the patient as illustrated in  Para 0109)
establishing a teleconferencing session between the first teleconferencing station located in the service facility and the second teleconferencing station located in or associated with a provider facility that is remote from the service facility, a primary healthcare provider being present at the second teleconference station (‘465; Para 0022: The dedicated communications link is provided to establish a private network connection between the patient treatment location and the remote physician site, defining a private physician's network. A plurality of patient medical service delivery stations is also provided. Each patient medical service delivery station is preferably positioned in a patient clinic located at the patient treatment location or customer site, and is in communication with the remote medical services server through the private physician's network)
presenting the vital sign measurements for display on the second teleconferencing station for viewing by the primary healthcare provider (‘465; Abstract: A patient medical service delivery station captures patient video images and displays remote physician video images. A remote physician medical service delivery suite in communication with the patient medical service delivery station through the communications network captures remote physician video images and displays patient video images and patient electronic medical records, to allow the remote physician to perform remote patient medical service delivery.; Para 0109 providing vital sign data); 
establishing a communication link to provide control from an input device of the second teleconferencing station to the first teleconferencing station responsive to receiving input via the input device of the second teleconferencing station (‘465; Para 0031: the computer to perform the operations of establishing a communications link in between a remote physician medical service delivery suite and the patient medical service delivery station through a communications network, providing data to display on a first remote physician medical service delivery suite video screen an electronic medical record of the patient, providing data to display on a second remote physician medical service delivery suite video screen a real-time near video image of the patient, and providing data to display on a third remote physician medical service delivery suite video screen a real-time far video image of the patient transmitted from the patient medical service delivery station, to thereby provide for simultaneously displaying to the remote physician both the electronic medical record and the real-time near and far video images of the patient.); 
moving, using the control signals, an image capture device of the first teleconferencing station to a position that facilitates remotely examining the patient by the primary healthcare provider (‘465; Abstract: A patient medical service delivery station captures patient video images and displays remote physician video images. A remote physician medical service delivery suite in communication with the patient medical service delivery station through the communications network captures remote physician video images and displays patient video images and patient electronic medical records, to allow the remote physician such as primary service provider to perform remote patient medical service delivery as illustrated in Para 0068); 
presenting video captured from the image capture device at the first teleconferencing station and audio captured at the first teleconferencing station via the second teleconference station, [wherein the video and audio is used by the primary healthcare provider to examine the patient] (‘465; Para 0022: A dedicated communications link, in communication with the remote medical services server, provides dedicated communications between a patient treatment location and the remote physician site located remote from the patient treatment location. The dedicated communications link is provided to establish a private network connection between the patient treatment location construed as first teleconference station and the remote physician site construed as second teleconference station, defining a private physician's network. A plurality of patient medical service delivery stations is also provided. Each patient medical service delivery station is preferably positioned in a patient clinic located at the patient treatment location or customer site, and is in communication with the remote medical services server through the private physician's network. Each station has a video conferencing device including a video input and audio input device to capture detailed patient video images and patient audio, and a video display device positioned to be monitored by the patient clinic medical service provider and/or viewed by the patient to provide positive feedback, in the form of both video and audio, between a remote physician and the patient); and  
providing the patient at the service facility with the prescription for the prescribed medication; filling the prescription for the prescribed medication at a pharmacy on-site at the service facility (‘465; Para 084: Clement further discloses various pharmacy/drug related services, ranging from straightforward online medical service provider order entry and drug compliance to complete pharmaceutical procurement and delivery, including formulary management, pharmacist review, and point-of-use packaging. The pharmacy 113 is generally located remote from the customer facility or site 33 to provide pharmacy services, construed as on-site pharmacy. A pharmacy workstation 131 located in the pharmacy 113, in communication with the remote medical services server 43, includes memory and software stored in the memory adapted to provide access to the remote medical services program product 51, to allow a pharmacist, pharmacy assistant, nurse, or, in the correctional facility example, an authorized prison guard to display a patient electronic medical record 49 for a patient, to thereby provide pharmacy services to the patient.). 
sending by the secondary healthcare provider the summary of the patient's consultation including the diagnosis and the prescribed medication to the primary care physician of the patient (‘465; Para 0108: The remote physician, upon completion of documenting the encounter, preferably generates an extract of the encounter and provides, transmits, or otherwise makes available the extract for review by an associated remote URCM nurse (block 413). The nurse reviews the encounter data from the extract or directly from the patient electronic medical record 49 to determine if the remote physician has requested additional medical services ; Para 0109: a scheduling (intake) desk registers the patient by accessing functionality within the remote medical services program product 51, thereby creating an encounter. The intake desk then routes the patient to the appropriate facility medical service provider. A nurse assistant or other provider inputs the patient's vital sign data into the respective patient's electronic medical record 49. A facility nurse enters additional clinical data about the patient and indicates that the patient's data is ready for physician review. The facility primary care physician reviews the encounter data, updates it as necessary, records laboratory/medicine orders, and signs the encounter when it is complete.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to telemedicine consultation of SHamm with the technique of providing the remote location of Clements (‘465; Abstract) in order to provide consultation summary to the primary care provider 
Hamm/Clements does not, but Macoviak teaches 
(‘755; Para 0262: receiving and sending communications regarding a patient on behalf of a primary healthcare provider facility, group, or individual, where the patient is legally under the care of the primary provider In some embodiments, triage services include prioritizing communications regarding patients based on the severity of each patient's condition…these practices are conducted using interactive audio, video, or data communications with a patient, onsite patient caregiver, healthcare provider, or consultant. Para 0085: as in FIG. 2, the medical device is a full-sized unit 11 suitable for installation at a healthcare facility such as a hospital, urgent care clinic, diagnostic laboratory, and the like. In a further particular embodiment, a telecommunications system 12 provides live audio and video communication between a subject or other user of the device and a live, remote healthcare provider); 
identifying a primary care physician of the patient (‘755; Paras 0050, 0082: identifying credential of healthcare provider); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate system of Scoenberg/Clements Macoviak into delivering medical services from the remote location of Clements (‘465; Abstract) in order to provide consultation summary to the primary care provider. 

Claim 11 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Clements discloses further comprising collecting intake information from the patient prior to establishing the teleconferencing session (‘465; Para 0097) 

Claim 12 is rejected as the same reason with claim 2. 

With respect to claim 4, the combined art teaches the method of claim 1, Clements discloses  wherein to examine the patient comprises using examination tools associated with the first teleconferencing station to capture desired video of the patient’s anatomy (‘365; Abstract: capture patient video images). 
Claim 15 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the method of claim 4, Clements discloses  further comprising presenting the captured video at the first teleconferencing station and at the second teleconferencing station simultaneously (‘465;Para 0053 ).  
Claim 14 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the method of claim 1, Clements discloses further comprising performing a test on the patient at the service facility (465; Abstract; Para 0069). 

With respect to claim 7, the combined art teaches the method of claim 1, Clements discloses further comprising using one or more of measured vital signs of the patient, observations of the patient made during remotely examining the patient, and (‘465; Para 0110). 

With respect to claim 8, the combined art teaches the method of claim 7, Clements discloses further comprising providing the patient with a treatment regimen based on the diagnosis (‘465; Para 0122). 

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of Hamm applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686